By the Court.
1. Neither the act of March 29, 1869, to authorize the construction of roads on petition of landowners, as amended March 15,1869 (66 Ohio L. 24), nor the act of April 18, 1875 (72 Ohio L. 37), authorizes any action by the county treasurer to subject the land against which an assessment under the act first named has been made to the payment thereof. 2. The supplementary act of April 18, 1876 (73 Ohio L. 163), which authorizes such an action, does not apply to actions pending at the date of its passage.

Motion overruled.